UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6762


ERIC PEARSON LEE,

                       Petitioner – Appellant,

          v.

TRACY W. JOHNS, Warden, LSCI Butner,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:09-hc-02072-D)


Submitted:   October 13, 2011              Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Pearson Lee, Appellant Pro Se. Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric    Pearson    Lee,   a       federal    prisoner,     appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons   stated   by   the   district         court.      Lee   v.   Johns,    No.

5:09-hc-02072-D (E.D.N.C. May 6, 2011).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                         2